On Rehearing.
Taliaferro, J.
After a careful review of the decision upon which this, rehearing was granted, we are satisfied there was error in the judgment rendered. .
The main question involved in the case, we had occasion to consider-' recently in the case of Sarah A. Stilly v. John W. Stilly, decided in December last; and we conclude to reverse the decision now under conside-y ration, and to render a judgment conforming to that in the case of Stilly v. Stilly.
It is therefore orderéd, adjudged and decreed that the judgment of this court, rendered in favor of the plaintiff, be annulled, avoided and: reversed. It is now ordered, that the judgment of the District Court be affirmed, with costs in both courts.